01/25/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA                       Case Number: DA 21-0527



                                 No. DA 21-0527

STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

ROBIN REID COLLINS,

             Defendant and Appellant.


                                       ORDER

      Upon consideration of the Appellant’s Motion for Extension of Time, and

good cause appearing therefor,

      IT IS HERBY ORDERED that the Motion is GRANTED. Appellant’s

Opening Brief shall be filed on or before March 2, 2022.




                                                                  Electronically signed by:
                                                                     Bowen Greenwood
                                                                 Clerk of the Supreme Court
                                                                      January 25 2022